 Case 1:18-cv-00807-RGA Document 37 Filed 09/05/19 Page 1 of 3 PageID #: 362



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

FO2GO LLC,
                     Plaintiff,                  C.A. NO. 1:18-cv-807-RGA
       v.
                                                 JURY TRIAL DEMANDED
KEEPITSAFE INC.,
                     Defendant.

                STIPULATION AND PROPOSED ORDER TO DISMISS
                  WITH PREJUDICE PURSUANT TO RULE 41(A)(2)

       Pursuant to FED. R. CIV. P. 41(a)(2) and (c), Plaintiff FO2GO LLC and Defendant

KeepItSafe Inc. hereby stipulate, subject to the approval and order of the Court, that all

claims and counterclaims in this action asserted between them be dismissed WITH

PREJUDICE with each Party to bear its own costs, expenses, and attorneys’ fees.


September 5, 2019

STAMOULIS & WEINBLATT LLC                    YOUNG CONAWAY STARGATT &
                                             TAYLOR, LLP
 /s/ Stamatios Stamoulis
Stamatios Stamoulis                          /s/ Melanie K. Sharp
800 N West Street, Third Floor               Melanie K. Sharp (No. 2501)
Wilmington, DE 19801                         James L. Higgins (No. 5021)
(302) 999-1540                               1000 North King Street
stamoulis@swdelaw.com                        Wilmington, DE 19801
                                             (302) 571-6600
OF COUNSEL:                                  msharp@ycst.com
David R. Bennett                             jhiggins@ycst.com
(Admitted pro hac vice)
Direction IP Law                             RUTTENBERG IP LAW
P.O. Box 14184                               Guy Ruttenberg
Chicago, IL 60614-0184                       Michael Eshaghian
(312) 291-1667                               1801 Century Park East, Suite 1920
dbennett@directionip.com                     Los Angeles, CA 90067
                                             (310) 627-2270
Attorneys for Plaintiff FO2GO LLC
                                             Attorneys for Defendant KeepItSafe, Inc.




                                             1
Case 1:18-cv-00807-RGA Document 37 Filed 09/05/19 Page 2 of 3 PageID #: 363




SO ORDERED, this ___________ day of ________________, 2019.


                                    ____________________________________
                                    United States District Court Judge
 Case 1:18-cv-00807-RGA Document 37 Filed 09/05/19 Page 3 of 3 PageID #: 364



                               CERTIFICATE OF SERVICE

       I hereby certify that on September 5, 2019, I electronically filed the above documents

with the Clerk of Court using CM/ECF which will send electronic notification of such filings to

all registered counsel.



                                            /s/Stamatios Stamoulis
                                            Stamatios Stamoulis (#4606)
